 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MARIBEL TAVARES,                                        No. 1:18-cv-00792-DAD-SKO
12                           Plaintiff,
                                                                 SCHEDULING ORDER
13             v.
14       CARGILL, INCORPORATED and
         CARGILL MEAT SOLUTION CORP.,
15
                             Defendants.
16

17

18            On October 22, 2019, a scheduling conference was held. Cody Kennedy, Esq., appeared

19   telephonically on behalf of Plaintiff. Tina Syring-Petrocchi, Esq., appeared telephonically on

20   behalf of Defendants.

21            The Court set the following deadlines:

22            1.       The parties are ordered to exchange the initial disclosures required by Fed. R. Civ.

23                     P. 26(a)(1) on or before October 29, 2019.

24            2.       Any motions or stipulations requesting leave to amend the pleadings must be filed

25                     by no later than December 23, 2019.1

26   1
      The parties are advised that filing motions and/or stipulations requesting leave to amend the pleadings by November
     22, 2019, does not reflect on the propriety of the amendment or imply good cause to modify the existing schedule, if
27   necessary. All proposed amendments must (A) be supported by good cause pursuant to Fed. R. Civ. P. 16(b) if the
     amendment requires any modification to the existing schedule, see Johnson v. Mammoth Recreations, Inc., 975 F.2d
28   604, 609 (9th Cir. 1992), and (B) establish, under Fed. R. Civ. P. 15(a), that such an amendment is not (1) prejudicial
 1            3.       Class certification discovery shall be completed by no later than May 29, 2020.

 2            4.       The motion for class certification shall be filed by no later than July 1, 2020.

 3            5.       Any opposition to the motion shall be filed by no later than August 3, 2020.

 4            6.       Any reply brief in support of the motion shall be filed by no later than August 18,

 5                     2020.

 6            7.       The motion for class certification shall be heard by no later than October 6, 2020, at

 7                     9:30 a.m., in Courtroom 5 before the Honorable Dale A. Drozd, United States

 8                     District Judge.

 9            8.       A status conference to set further scheduling dates is set for December 1, 2020, at

10                     9:30 a.m. in Courtroom 7 before U.S. Magistrate Judge Sheila K. Oberto.

11                     Telephonic appearances are approved; all parties appearing telephonically shall call

12                     (888) 557-8511, access code 6208204# at the date and time for the conference. By

13                     no later than November 24, 2020, the parties shall file and email to

14                     skoorders@caed.uscourts.gov in MS Word format a report providing: (a) dates

15                     agreed to by all counsel for all remaining deadlines and (b) an updated status of the

16                     case.

17
     IT IS SO ORDERED.
18

19   Dated:        October 22, 2019                                           /s/   Sheila K. Oberto                    .
                                                                 UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27
     to the opposing party, (2) the product of undue delay, (3) proposed in bad faith, or (4) futile, see Foman v. Davis, 371
28   U.S. 178, 182 (1962).
                                                                 2
